     Case 2:20-cv-01411-APG-VCF Document 19 Filed 10/23/20 Page 1 of 3




     WRIGHT, FINLAY & ZAK, LLP
 1
     Darren T. Brenner, Esq.
 2   Nevada Bar No. 8386
     Ramir M. Hernandez, Esq.
 3   Nevada Bar No. 13146
     7785 W. Sahara Avenue, Suite 200
 4
     Las Vegas, Nevada 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     dbrenner@wrightlegal.net
 6   Attorneys for Defendant Home Point Financial Corporation
 7
                                 UNITED STATES DISTRICT COURT
 8
     SAN’DRANA C. WILSON, an individual;             Case No.: 2:20-cv-01411-APG-VCF
 9
10                 Plaintiff,
            vs.                                      JOINT STIPULATION OF DISMISSAL
11                                                   OF DEFENDANT HOME POINT
     HOME POINT FINANCIAL CORPORATION.;              FINANCIAL CORPORATION
12   EQUIFAX INFORMATION SERVICES, LLC;
     EXPERIAN INFORMATION SOLUTIONS,                 Complaint filed: July 29, 2020
13   INC.; and TRANS UNION, LLC;
14
                   Defendants.
15
16   ...
17   ...
18   ...
19   ...
20   ...
21   ...
22   ...
23   ...
24   ...
25   ...
26   ...
27   ...
28   ...

                                             Page 1 of 3
     Case 2:20-cv-01411-APG-VCF Document 19 Filed 10/23/20 Page 2 of 3




 1               JOINT STIPULATION OF DISMISSAL OF DEFENDANT HOME POINT
 2                                   FINANCIAL CORPORATION
 3            Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), Plaintiff San’drana C. Wilson and Defendant
 4   Home Point Financial Corporation, by and through their undersigned counsel, hereby stipulate
 5   and agree that all claims against Defendant Home Point Financial Corporation are dismissed with
 6   prejudice, each party to bear her or its own costs.
 7          DATED this 23rd day of October, 2020.
 8
 9    WRIGHT, FINLAY & ZAK, LLP                            LAW OFFICE OF KEVIN L.
                                                           HERNANDEZ
10
      /s/ Darren T. Brenner                                /s/ Kevin L. Hernandez, Esq.
11    Darren T. Brenner, Esq.                              Kevin L. Hernandez, Esq.
12    Nevada Bar No. 8386                                  Nevada Bar No. 12594
      Ramir M. Hernandez, Esq.                             8872 S. Eastern Ave., Suite 270
13    Nevada Bar No. 13146                                 Las Vegas, Nevada 89123
      7785 W. Sahara Ave., Suite 200                       Attorneys for Plaintiff San’drana C. Wilson
14    Las Vegas, NV 89117
15    Attorneys for Defendant, Bank of America,
      N.A.
16
17
18
19
                                                           IT IS SO ORDERED:
20
21
                                                           ___________________________________
22                                                         UNITED STATES DISTRICT JUDGE

23
                                                           DATED:        October 23, 2020
                                                                       _________________________
24
25
26
27
28


                                                  Page 2 of 3
     Case 2:20-cv-01411-APG-VCF Document 19 Filed 10/23/20 Page 3 of 3




 1                                   CERTIFICATE OF SERVICE
 2          I HEREBY CERTIFY that I am an employee of WRIGHT, FINLAY & ZAK, LLP and
 3   that I served the foregoing JOINT STIPULATION OF DISMISSAL on the 23rd day of
 4   October, 2020, to all parties on the CM/ECF service list.
 5
            Darren T Brenner dbrenner@wrightlegal.net, jcraig@wrightlegal.net,
 6          nvefile@wrightlegal.net

 7          Kevin L. Hernandez kevin@kevinhernandezlaw.com,
            jazmin@kevinhernandezlaw.com
 8
 9          Ramir Mitchell Hernandez      rhernandez@wrightlegal.net, NVefile@wrightlegal.net,
            jcraig@wrightlegal.net
10
11          Katherin A. Neben      kneben@jonesday.com

12          Andrew J. Sharples     asharples@naylorandbrasterlaw.com
13          Jeremy J. Thompson jthompson@clarkhill.com
14
15
                                          /s/ Jason Craig                          .
16                                        An Employee of WRIGHT, FINLAY & ZAK, LLP
17
18
19
20
21
22
23
24
25
26
27
28


                                                Page 3 of 3
